Case 1:18-cv-24933-CMA Document 44 Entered on FLSD Docket 04/16/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-24933-CIV-ALTONAGA/Goodman

  PATRICIA MELLNITZ,

         Plaintiff,
  v.

  CARNIVAL CORPORATION, et al.,

        Defendants.
  ________________________________/

                                                ORDER

         THIS CAUSE came before the Court at an April 15, 2019 Hearing [ECF No. 43] on

  Defendants’ Joint Motion to Dismiss Plaintiff’s Complaint and Demand for Jury Trial

  [ECF No. 31]. The Court has carefully considered the record; the parties’ written submissions,

  including the Motion, Plaintiff’s Response in Opposition [ECF No. 36], Defendants’ Reply

  [ECF No. 41]; the arguments presented at the Hearing, and applicable law.

         For the reasons stated in open court, it is

         ORDERED AND ADJUDGED that Defendants’ Joint Motion to Dismiss Plaintiff’s

  Complaint and Demand for Jury Trial [ECF No. 31] is GRANTED in part as follows:

             1. The Motion is GRANTED as to Counts I, II, III, V, and VII. Those counts are

                 DISMISSED without prejudice.

             2. The Motion is GRANTED as to Count VIII. That count is DISMISSED with

                 prejudice.

             3. The Motion is DENIED with respect to Defendant, Sun Bahamas Water Sport’s

                 request the Court dismiss it for lack of personal jurisdiction.

             4. Plaintiff has until April 29, 2019 to file an amended complaint.
Case 1:18-cv-24933-CMA Document 44 Entered on FLSD Docket 04/16/2019 Page 2 of 2
                                        CASE NO. 18-24933-CIV-ALTONAGA/Goodman


        DONE AND ORDERED in Miami, Florida, this 16th day of April, 2019.




                                               ___________________________________
                                               CECILIA M. ALTONAGA
                                               UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           2
